UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-06103 Investors Cash Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and address of agent for service) Registrant's telephone number, including area code:(201) 593-6408 Date of fiscal year end:3/31 Date of reporting period: 12/31/10 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as of December 31, 2010(Unaudited) Investors Cash Trust-Treasury Portfolio Principal Amount ($) Value ($) Government & Agency Obligations 34.9% US Treasury Obligations US Treasury Bills: 0.16% *, 3/10/2011 0.216% *, 10/20/2011 0.221% *, 10/20/2011 US Treasury Notes: 0.875%, 1/31/2011 0.875%, 2/28/2011 0.875%, 3/31/2011 1.0%, 9/30/2011 1.0%, 10/31/2011 1.125%, 6/30/2011 1.125%, 12/15/2011 1.75%, 11/15/2011 4.5%, 2/28/2011 4.625%, 8/31/2011 4.625%, 10/31/2011 4.75%, 3/31/2011 4.875%, 5/31/2011 5.125%, 6/30/2011 Total Government & Agency Obligations (Cost $1,135,234,817) Repurchase Agreements 64.9% Barclays Capital, 0.15%, dated 12/31/2010, to be repurchased at $309,094,773 on 1/3/2011 (a) BNP Paribas, 0.15%, dated 12/31/2010, to be repurchased at $503,155,112 on 1/3/2011 (b) Citigroup Global Markets, Inc., 0.23%, dated 12/31/2010, to be repurchased at $300,005,750 on 1/3/2011 (c) Credit Suisse Securities (USA) LLC, 0.15%, dated 12/31/2010, to be repurchased at $100,001,250 on 1/3/2011 (d) JPMorgan Securities, Inc., 0.17%, dated 12/31/2010, to be repurchased at $600,008,500 on 1/3/2011 (e) The Goldman Sachs & Co., 0.03%, dated 12/31/2010, to be repurchased at $300,000,750 on 1/3/2011 (f) Total Repurchase Agreements (Cost $2,112,239,732) % of Net Assets Value ($) Total Investment Portfolio (Cost $3,247,474,549) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Annualized yield at time of purchase; not a coupon rate. † The cost for federal income tax purposes was $3,247,474,549. (a) Collateralized by $253,356,reasury Inflation-Indexed Bonds, with various coupon rates from 2.0-2.625%, with various maturity dates of 7/15/2014-7/15/2017 with a value of $315,272,770. (b) Collateralized by $487,982,reasury Notes, with various coupon rates from 0.75-4.25%, with various maturity dates of 11/30/2011-11/30/2014 with a value of $513,211,891. (c) Collateralized by $311,152,reasury Notes, with various coupon rates from 0.375-1.0%, with various maturity dates of 4/30/2012-10/31/2012 with a value of $312,000,018. (d) Collateralized by $286,647,reasury STRIPS, with various maturity dates of 11/15/2026-5/15/2039 with a value of $102,000,764. (e) Collateralized by $880,421,reasury STRIPS, with various maturity dates of 8/15/2019-11/15/2021 with a value of $612,002,775. (f) Collateralized by: Principal Amount ($) Security Rate (%) Maturity Date Collateral Value ($) US Treasury Bill — 4/21/2011 US Treasury Bond 5/15/2021 US Treasury Notes 1.0-2.625 10/31/2011-7/31/2017 Total Collateral Value STRIPS: Separate Trading of Registered Interest and Principal Securities Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Securities held by a money market fund are reflected as Level 2 because the securities are valued at amortized cost (which approximates fair value) and, accordingly, the inputs used to determine value are not quoted prices in an active market. The following is a summary of the inputs used as of December 31, 2010 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Government & Agency Obligations(g) $
